Order entered March 2, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00940-CV

  FIVE STAR GLOBAL, LLC, FIVE STAR GLOBAL HOLDINGS, LLC,
        FIVE STAR GLOBAL INVESTMENT HOLDINGS, LLC,
   CALIDANT CAPITAL, LLC A/K/A CCP WOLF HOLDINGS, LLC,
          DREW N. BAGOT, AND DAVID W. LAI, Appellants

                                       V.

     MARK HULME AND FIVE POINTS HOLDINGS, LLC, Appellees

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-08643

                                    ORDER
         Before Chief Justice Burns, Justice Molberg, and Justice Nowell

      Based on this Court’s opinion of this date, we AFFIRM the trial court’s
November 30, 2020 order setting the counter-supersedeas bond. We LIFT this
Court’s December 3, 2020 order staying enforcement of the trial court’s October
23, 2020 receivership order.

                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE